Case 1:18-cv-00827-CFC Document 195 Filed 12/18/19 Page 1 of 5 PageID #: 12355




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

DEERE & COMPANY,                          )
                                          )
                   Plaintiff,             )
                                          )
             v.                           )   C.A. No. 18-827 (CFC)
                                          )   CONSOLIDATED
AGCO CORPORATION and                      )
PRECISION PLANTING LLC,                   )
                                          )
                   Defendants.            )

               STIPULATION AND [PROPOSED] ORDER
           TO STAY CASE PENDING INTER PARTES REVIEW
      WHEREAS, Plaintiff Deere & Company (“Deere”) filed an amended

complaint against Precision Planting, LLC (“Precision”) and AGCO Corporation

(“AGCO”) (collectively, “Defendants”), alleging infringement of U.S. Patent No.

8,813,663 (“’663 Patent”); U.S. Patent No. 9,480,199 (“’199 Patent”); U.S. Patent

No. 9,807,922 (“’922 Patent”); U.S. Patent No. 9,820,429 (“’429 Patent”);

U.S. Patent No. 8,850,998 (“’998 Patent”); U.S. Patent No. 9,699,955 (“’955

Patent”); U.S. Patent No. 9,807,924 (“’924 Patent”); U.S. Patent No. 9,686,906

(“’906 Patent”); U.S. Patent No. 8,671,856 (“’856 Patent”); U.S. Patent No.

9,661,799 (“’799 Patent”); U.S. Patent No. 9,861,031 (“’031 Patent”); U.S. Patent

No. 9,510,502 (“’502 Patent”); and U.S. Patent No. 10,004,173 (“’173 Patent”)

(collectively, the “Asserted Patents”);
Case 1:18-cv-00827-CFC Document 195 Filed 12/18/19 Page 2 of 5 PageID #: 12356




      WHEREAS, on August 9, 2019, Deere narrowed its asserted claims pursuant

to the Court’s Scheduling Order (D.I. 72) to the following claims (“Asserted

Claims”): claims 1 and 6 of the ’663 Patent; claims 1 and 5 of the ’199 Patent;

claims 19 and 20 of the ’429 Patent; claim 3 of the ’998 Patent; claims 19 and 20

of the ’955 Patent; claims 12 and 15 of the ’924 Patent; claims 4 and 6 of the ’906

Patent; claim 2 of the ’799 Patent; claims 8 and 16 of the ’031 Patent; claims 14,

19, and 22 of the ’502 Patent; and claim 6 of the ’173 Patent;

      WHEREAS, between May 24, 2019, and June 3, 2019, Defendants filed

petitions for inter partes review directed to the ’663 Patent, the ’199 Patent, the

’922 Patent, the ’429 Patent, the ’955 Patent, the ’924 Patent, the ’906 Patent, the

’031 Patent, the ’502 Patent, and the ’173 Patent (“Defendants’ IPR Petitions”),

alleging that all asserted claims of these patents with the exception of claim 5 of

the ’199 Patent are invalid, before the Patent Trial and Appeal Board (“PTAB”) of

the United States Patent and Trademark Office (“PTO”);

      WHEREAS, between December 2, 2019, and December 11, 2019, the PTAB

issued decisions to institute inter partes review as to the ’663 Patent, the ’199

Patent, the ’906 Patent, and the ’031 Patent (“Instituted IPR Proceedings”)1;

      WHEREAS, the PTAB’s five remaining institution decisions for the

’922 Patent, the ’429 Patent, the ’955 Patent, the ’924 Patent, and the ’173 Patent

1
       The term “Instituted IPR Proceedings” also includes any of Defendants’ IPR
Petitions that are instituted after the filing date of this stipulation.

                                         2
Case 1:18-cv-00827-CFC Document 195 Filed 12/18/19 Page 3 of 5 PageID #: 12357




are due by January 24, 2020, January 9, 2020, January 18, 2020, January 9, 2020,

and January 18, 2020, respectively;

      WHEREAS, on October 31, 2017, Deere filed a reissue application for the

’502 Patent (“’502 Patent Reissue Proceeding”) before the PTO; on

January 24, 2019, the PTO rejected all of the original and new claims of the ’502

Patent; on April 23, 2019, Deere filed an Amendment; and on November 4, 2019,

the PTO issued a final office action rejecting all of the original and new claims of

the ’502 Patent (including all the ’502 Patent claims asserted in this litigation);

      WHEREAS, on December 3, 2019, the Court held a Markman hearing and

issued claim construction rulings as to several disputed terms (D.I. 188), deferred

ruling on additional disputed terms (“unresolved disputed terms”), and ordered

simultaneous supplemental briefing as to two of the unresolved disputed terms,

which were submitted on December 17, 2019;

      WHEREAS, the parties have met and conferred and have agreed to the entry

of a stay in the above action;

      THE PARTIES HEREBY STIPULATE AND AGREE, subject to the

Court’s approval, that this action is stayed, except to the extent the Court is

inclined to issue claim construction rulings as to the unresolved disputed terms that

were the subject of the December 3 Markman hearing; and the action shall remain

stayed pending resolution of the Instituted IPR Proceedings before the PTAB.



                                           3
Case 1:18-cv-00827-CFC Document 195 Filed 12/18/19 Page 4 of 5 PageID #: 12358




      Within fourteen (14) days after the issuance of the Final Written Decision on

the last remaining Instituted IPR Proceeding that challenges the validity of any

Asserted Claim, the parties shall file a joint status report informing the Court of the

status of the Instituted IPR Proceedings and the ’502 Patent Reissue Proceeding

along with their positions on the proposed course of this action.

YOUNG CONAWAY STARGATT & TAYLOR LLP MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Adam W. Poff                              /s/ Jack B. Blumenfeld
________________________________              ________________________________
Adam W. Poff (#3990)                          Jack B. Blumenfeld (#1014)
Pilar G. Kraman (#5199)                       Jeremy A. Tigan (#5239)
Rodney Square                                 Anthony D. Raucci (#5948)
1000 North King Street                        1201 North Market Street
Wilmington, DE 19801                          P.O. Box 1347
(302) 571-6600                                Wilmington, DE 19899
apoff@ycst.com                                (302) 658-9200
pkraman@ycst.com                              jblumenfeld@mnat.com
                                              jtigan@mnat.com
Attorneys for Plaintiff                       araucci@mnat.com
Deere & Company
                                              Attorneys for Defendants
                                              AGCO Corporation and Precision
                                              Planting LLC




                                          4
Case 1:18-cv-00827-CFC Document 195 Filed 12/18/19 Page 5 of 5 PageID #: 12359




OF COUNSEL:                               OF COUNSEL:

Richard L. Rainey                         Michael J. Summersgill
Kevin B. Collins                          Jordan L. Hirsch
R. Jason Fowler                           Michaela P. Sewall
Jay I. Alexander                          WILMER CUTLER PICKERING HALE AND
Daniel E. Valencia                        DORR LLP
Nicholas L. Evoy                          60 State Street
COVINGTON & BURLING LLP                   Boston, MA 02109
One CityCenter                            (617) 526-6000
850 Tenth Street, NW
Washington, DC 20001-4956                 Mary (Mindy) V. Sooter
(202) 662-5565                            WILMER CUTLER PICKERING HALE AND
                                          DORR LLP
                                          1225 17th Street, Suite 2600
                                          Denver, CO 80202
                                          (720) 274-3135

                                          Grant K. Rowan
                                          Heath A. Brooks
                                          Michael Wolin
                                          WILMER CUTLER PICKERING HALE AND
                                          DORR LLP
                                          1875 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          (202) 663-6000

December 18, 2019



      SO ORDERED this ___ day of December, 2019.



                              ______________________________
                              The Honorable Colm F. Connolly
                              United States District Judge




                                      5
